DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is a response to communications dated 02/26/2019.  Claims 1-15 are pending in the application.

Information Disclosure Statement
3.	The information disclosure statements filed 02/26/2019 and 09/03/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/328,664 in view of Sartori et al (US 2014/0269558) (hereinafter “Sartori”). 
Claim 11 of the instant application is an apparatus claim and it claims:
A base station comprising: 
an encoder configured to code machine type communication (MTC) information to generate a plurality of coded bits; 
a sequencer configured to generate, based on the plurality of coded bits, a first sequence of bits and a second sequence of bits having a different sequence from the first sequence of bits; 

transmitter configured to transmit the first modulated signal and the second modulated signal such that a first MTC device receiving the first modulated signal at a first signal quality can recover the MTC information using a high modulation order and such that a second MTC device receiving the first modulated signal and the second modulated signal at a second signal quality lower than the first signal quality can recover the MTC information using a lower modulation order lower than the high modulation order.
Claim 1 of the ‘664 patent is an apparatus claim and its claims:
A base station comprising: 
a first encoder configured to encode a first set of bits of machine type communication (MTC) information with a first coding rate; 
a modulator configured to modulate the first set of MTC information bits and the second set of MTC information bits to generate a layer modulated signal; and 
a transmitter configured to broadcast the layer modulated signal as a first transmission such that a first MTC device receiving the transmission above a signal quality threshold can recover the first set MTC information bits and the second set of information bits and such that a second MTC device receiving the transmission below the signal quality threshold can recover the first set of MTC information bits using a lower modulation order lower than the high modulation order.

In an analogous art in the same field of endeavor, Sartori teaches a time/power/frequency hopping scheme for device-to-device (D2D) discovery comprising, among other things, the limitation of “a sequencer configured to generate, based on the plurality of coded bits, a first sequence of bits and a second sequence of bits having a different sequence from the first sequence of bits” (Sartori; claim 1: “transmitting, to a user equipment (UE), parameters indicating a set of discovery resources, wherein the set of discovery resources comprises a first sequence of resources and a second sequence of resources.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Sartori’s teaching in claim 1 into claim 1 of the ‘664 application to arrive the claimed invention.  A motivation for doing so would be to ensure that D2D discovery works in a network with a large number of UEs, with possibly different power levels and distances (Sartori; para [0003] and thereinafter).
Claim 1 is a method claim having limitations variously and essentially mirrored apparatus claim 11.  Thus, it is deemed obvious over claim 1 of the ‘664 application in view of Sartori for the same rationales applied to claim 11 as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (US 2015/0326360) (hereinafter “Malladi”) in view of Sartori.
claim 1, in accordance with Mallardi reference entirety, Malladi teaches a method comprising: 

broadcasting machine type communication (MTC) information in the multiple transmissions using layered modulation such that a first MTC device receiving the multiple transmissions at a first signal quality can recover the MTC information using a high modulation order and such that a second MTC device receiving the transmissions at a lower signal quality can recover the MTC information using a lower modulation order lower than the high modulation order (Fig. 10 and [0162] and thereinafter: “the parameter determination module may determine CSI for a number of UEs and order which of the UEs is to receive one or more of the base modulation layer or the enhancement modulation layer based on the CSI for each of the UEs. For example, one or more UEs determined to have lower channel quality based on the determined CSI may receive the base modulation layer, and one or more UEs determined to have higher channel quality based on the determined CSI may receive the enhancement modulation layer or both the base modulation layer and the enhancement modulation layer, depending upon the content that is to be transmitted to the UEs. The superpositioning module 1070 may superposition the enhancement modulation layer onto the base modulation layer according to the parameters determined by the parameter determination module 1065 for transmission by transmitter module 430-a.”).  
transmitting sequence information indicating a sequence order of coded bits in at least one transmission of multiple transmissions.”  However, such limitation lacks thereof from Malladi’s teaching is well-known and taught by Sartori.
In an analogous art in the same field of endeavor, Sartori teaches a time/power/frequency hopping scheme for device-to-device (D2D) discovery comprising, among other things, the limitation of “transmitting sequence information indicating a sequence order of coded bits in at least one transmission of multiple transmissions” (Sartori; claim 1: “transmitting, to a user equipment (UE), parameters indicating a set of discovery resources, wherein the set of discovery resources comprises a first sequence of resources and a second sequence of resources.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Sartori’s teaching in claim 1 into Malladi’s method to arrive the claimed invention.  A motivation for doing so would be to ensure that D2D discovery works in a network with a large number of UEs, with possibly different power levels and distances (Sartori; para [0003] and thereinafter).
Regarding claim 11, in accordance with Malladi reference entirety, Malladi discloses a base station (Fig. 10 and description begin in para [0156] and thereinafter) comprising: 

a modulator (Fig. 10; 420-a) configured to modulate the first sequence of bits using layered modulation to generate a first modulated signal and to modulate the second sequence of bits using layered modulation to generate a second modulated signal (para [0159] and thereinafter: “The eNB hierarchical modulation module 420-a may be an example of the eNB hierarchical modulation module 420 described in Fig. 4 and may include a base/enhancement modulation layer content determination module 1055, a content modulation module 1060, a parameter determination module 1060, and a superpositioning module 1070.”); 
transmitter (Fig. 10; 430-a) configured to transmit the first modulated signal and the second modulated signal such that a first MTC device receiving the first modulated signal at a first signal quality can recover the MTC information using a high modulation order and such that a second MTC device receiving the first modulated signal and the second modulated signal at a second signal quality lower than the first signal quality can recover the MTC information using a lower modulation order lower than the high modulation order (Fig. 10 and [0162] and thereinafter: “the parameter determination module may determine CSI for a number of UEs and order which of the UEs is to receive one or more of the base modulation layer or the enhancement modulation layer based on the CSI for each of the UEs. For example, one or more UEs determined to have lower channel quality based on the determined CSI may receive the base modulation layer, and one or more UEs determined to have higher channel quality based on the determined CSI may receive the enhancement modulation layer or both the base modulation layer and the enhancement modulation layer, depending upon the content that is to be transmitted to the UEs).
It appears that Malladi fails to further explicitly disclose the claimed limitations of “an encoder configured to code machine type communication (MTC) information to generate a plurality of coded bits; a sequencer configured to generate, based on the plurality of coded bits, a first sequence of bits and a second sequence of bits having a different sequence from the first sequence of bits.”  However, such limitation lacks thereof from Malladi’s teaching is well-known and taught by Sartori.
In an analogous art in the same field of endeavor, Sartori teaches a time/power/frequency hopping scheme for device-to-device (D2D) discovery comprising, among other things, the limitation of “an encoder configured to code machine type communication (MTC) information to generate a plurality of coded bits; a sequencer configured to generate, based on the plurality of coded bits, a first sequence of bits and a second sequence of bits having a different sequence from the first sequence of bits” (Sartori; claim 1: “transmitting, to a user equipment (UE), parameters indicating a set of discovery resources, wherein the set of discovery resources comprises a first sequence of resources and a second sequence of resources.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Sartori’s teaching in claim 1 into Malladi’s base station to arrive the claimed invention.  A motivation for doing so would be to ensure that D2D Sartori; para [0003] and thereinafter).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Satori as applied to claim 1 above, and further in view of Damnjonovic et al. (US 8,811,253) (hereinafter “Damnjonovic”).
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Malladi in view of Sartori appears to fail to further explicitly teach the claimed limitation of “wherein the transmitting the sequence information comprises transmitting the sequence information as control information within at least one of a Multicast Control Channel (MCCH), a Single Cell Multicast Control Channel (SC-MCCH) and System Information.”  However, such limitation lacks thereof from Malladi in view of Satori is well-known in the art and taught by Damnjonovic.
In an analogous art in the same field of endeavor, Damnjonovic teaches a techniques for supporting multimedia broadcast/multicast services (MBMS), comprising, among other things, the limitation of “wherein the transmitting the sequence information comprises transmitting the sequence information as control information (SIB) within at least one of a Multicast Control Channel (MCCH), a Single Cell Multicast Control Channel (SC-MCCH) and System Information” (Damnjonovic; claim 3: “generating the SIB further comprising identification of the MCCH.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Damnjonovic’s teaching in claim 3 into Malladi in view ; col. 1, lines 33-34 and thereinafter).

Allowable Subject Matter
Claims 3-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1 and 11 and further limit with novel and unobvious limitation of “wherein the broadcasting comprises: broadcasting the MTC information in n transmissions, each transmission having a different sequence of bits, the MTC information recoverable by the first MTC device by demodulating only one of the n transmissions, the MTC information recoverable by the second MTC device by demodulating each of the n transmissions to obtain some of the sequence of coded bits in each transmission, where r and p are integers, r is greater than p, and n = (r-p)/2 + 1;” as recited in group claims 3-10; and “wherein the transmitter is further configured to transmit sequence information indicating a scrambling sequence of coded bits of at least one of the transmissions,” as recited in group claims 12-15, structurally and functionally interconnected in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bin Sediq et al. (US 10,171,989). 
Li et al. (US 10,182,317).
ElArabawy et al. (US 2015/0139120).
Wang et al. (US 2014/0198707).  
HAUSTEN et al. (US 2010/0120360).
Wang et al. (US 2010/0284319).
Kalhan (US 2009/0052394).   
Kalhan (US 2009/0052375).
Wu et al. (US 8,548,079).
CATT, Hierarchical MIMO scheme for LTE-A MBMS, 3GPP TSG RAN WG1 Meeting #56, R1-090947, 3 pages, February 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 2, 2021